



CALIFORNIA RESOURCES CORPORATION


LONG-TERM INCENTIVE PLAN
PERFORMANCE STOCK UNIT AWARD
TERMS AND CONDITIONS
Grantee:
<<Grantee Name>>

Date of Grant:
February 18, 2020

Performance Stock Units:
<<Units Granted>>

Vesting Date:
February 17, 2023

Performance Period:
January 1, 2020 through December 31, 2022

The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between CALIFORNIA RESOURCES CORPORATION, a Delaware
corporation (“CRC” and, with its subsidiaries, the “Company”), and the eligible
employee receiving this award (the “Grantee”).
1.Grant of Performance Stock Units. In accordance with these Terms and
Conditions and the California Resources Corporation Long-Term Incentive Plan, as
the same may be amended from time to time (the “Plan”), CRC grants, subject to
Section 8, to the Grantee as of the Date of Grant, up to 200% of the number of
Performance Stock Units (“PS Units”) set forth above, subject to adjustment
under the Plan and Section 7 of these Terms and Conditions. Subject to the
provisions of Section 5, a PS Unit is a bookkeeping entry that represents the
right to receive upon achievement of the Performance Goal, as set forth in
Section 4, one share of CRC Common Stock, $0.01 par value (the “Common Stock”).
PS Units are not Common Stock and have no voting rights or, except as stated in
Section 6, dividend rights.
2.    Restrictions on Transfer. Neither these Terms and Conditions nor any right
to receive Common Stock or cash pursuant to these Terms and Conditions may be
transferred or assigned by the Grantee other than (i) to a beneficiary
designated on a form approved by the Company (if enforceable under local law),
by will or, if the Grantee dies without designating a beneficiary of a valid
will, by the laws of descent and distribution, or (ii) pursuant to any
applicable domestic relations order (if approved or ratified by the Committee).


1

--------------------------------------------------------------------------------





3.    Performance Goal. The Performance Goal is based 50% on Total Shareholder
Return (defined as Total Stockholder Return in the Plan) of the Peer Companies
listed below, as set forth on Attachment 2 and 50% on Cumulative Value Creation
Index, as set forth in Attachment 2. The Performance Payout Factor shall be the
sum of (a) 50% times the TSR Performance Factor, determined as set forth on
Attachment 2, and (b) 50% times the VCI Performance Factor, determined as set
forth in Attachment 2. Total Shareholder Return shall be calculated for each
Peer Company, assuming reinvestment of all dividends, using the average of its
last reported sale price per share of common stock on the New York Stock
Exchange - Composite Transactions for the trading days during the 30 calendar
day period immediately preceding and excluding the first day of the Performance
Period and the average of its last reported sale price per share of common stock
on the New York Stock Exchange - Composite Transactions for the trading days
during the 30 calendar day period ending with and including the last day of the
applicable Performance Period. In addition to CRC, the Peer Companies are: Cabot
Oil and Gas Corporation, Callon Petroleum Company, Cimarex Energy Co., Denbury
Resources, Inc., Diamondback Energy, Inc., Gulfport Energy Corporation, Laredo
Petroleum, Inc., Matador Resources Company, Murphy Oil Corporation, Oasis
Petroleum Inc., Parsley Energy, Inc., PDC Energy, Inc., QEP Resources, Inc.,
Range Resources Corporation, SM Energy Company, Southwestern Energy Company,
Whiting Petroleum Corporation, and WPX Energy Inc. (collectively, the “Peer
Companies” and individually, a “Peer Company”); provided however, if at any time
during the Performance Period, a Peer Company is acquired, then such company
will be removed and treated as if it had never been a Peer Company and the
achievement of the Performance Goal will be determined with respect to the
remaining Peer Companies as set forth on Attachment 2.
4.    Vesting and Forfeiture of Performance Stock Unit Award.
(a)    If the Grantee fails to accept this award prior to <<Accept by Date>>,
then, notwithstanding any other provision of this award, the Grantee shall
forfeit this award and all rights under this award and this award will become
null and void. For purposes of these Terms and Conditions, acceptance of the
award shall occur on the date the Grantee accepts this Performance Stock Unit
Award through Fidelity NetBenefits or any replacement on-line system designated
by the Company.




2



--------------------------------------------------------------------------------





(b)    The Grantee must remain in the continuous employ of the Company through
the Vesting Date to receive payment under this award. The continuous employment
of the Grantee will not be deemed to have been interrupted by reason of the
transfer of the Grantee’s employment among the Company and its affiliates or an
approved leave of absence. However, if the Grantee dies or becomes permanently
disabled while in the employ of the Company and terminates employment as a
result thereof, retires with the consent of the Company, or terminates
employment without cause (as determined by the Company in its sole discretion)
for the convenience of the Company (each of the foregoing, a “Forfeiture
Event”), then the number of unvested PS Units will be reduced on a pro rata
basis to the number obtained by multiplying the total number of PS Units granted
by a fraction, the numerator of which is the number of days between and
including the Date of Grant and the Forfeiture Event, and the denominator of
which is the number of days between and including the Date of Grant and the
Vesting Date. If the Forfeiture Event is death or permanent disability, such pro
rata unvested PS Units shall vest as of the date (the “Unscheduled Vesting
Date”) of the Forfeiture Event and, subject to Section 24 of these Terms and
Conditions, become immediately payable, and all other PS Units shall be
forfeited as of the date of the Forfeiture Event. If the Grantee terminates
employment voluntarily or the Grantee’s employment is terminated for cause (as
determined by the Company in its sole discretion), then the Grantee shall
forfeit this award and all remaining rights hereunder and this award will become
null and void.
(c)    Subject to satisfaction of these Terms and Conditions including Section
4(d), the Grantee shall have the right to receive payment of this award in an
amount equal to the product of the PS Units multiplied by the Performance Payout
Factor, rounded up to the nearest whole unit, which right shall be based on, and
become nonforfeitable upon, the Committee’s certification of the attainment of
the Performance Goal.
(d)    If a Change in Control occurs prior to the Vesting Date and the Grantee’s
employment is terminated by the Company (or its successor) on or after the date
of such event and as a result of such event (a “CIC Event”), then the Grantee
shall have the right to receive payment of this award in an amount equal to the
product of the PS Units multiplied by the Performance Payout Factor (calculated
using 100% for the VCI Performance Factor and actual performance through the
termination date for the TSR Performance Factor), rounded up to the nearest
whole unit, unless, prior to the occurrence of the CIC Event, the Committee, as
provided in Section 7.1 of the Plan, decides in its sole discretion that such
event will not accelerate vesting of any of these PS Units. Any such decision by
the Committee is binding on the Grantee. Any such vesting of PS Units due to a
CIC Event shall be in lieu of payment of this award under Section 4(c).
5.    Payment of Awards. Payment for vested PS Units that become payable
pursuant to Section 4 up to 100% of the number of PS Units set forth above, as
adjusted pursuant to Section 7 of these Terms and Conditions, will be made 50%
in the form of shares of Common Stock (equal in number to the number of PS Units
with respect to which payment is being made in shares on the applicable date)
and 50% in cash (equal to the product of the number of PS Units with respect to
which payment is being made in cash times the Plan Value). Payment for vested PS
Units that




3



--------------------------------------------------------------------------------





become payable pursuant to Section 4 in excess of 100% of the number of PS Units
set forth above, as adjusted pursuant to Section 7 of these Terms and
Conditions, will be made solely in cash (equal to the product of the number of
such PS Units times the Plan Value). Payment will be made to the Grantee as
promptly as practicable after the Committee’s certification of attainment of the
Performance Goal, CIC Event, or Unscheduled Vesting Date, as the case may be,
and in any event no later than the 15th day of the third month following the end
of the first taxable year in which the award is no longer subject to a
substantial risk of forfeiture. As used herein, “Plan Value” means the last
reported sale price of a share of Common Stock on the New York Stock Exchange
Composite Transactions on the date of the Committee’s certification of
attainment of the Performance Goal, CIC Event, or Unscheduled Vesting Date, as
applicable.
6.    Crediting and Payment of Dividend Equivalents. With respect to each PS
Unit listed above, the Grantee will be credited on the books and records of CRC
with an amount (the “Dividend Equivalent”) per PS Unit equal to the amount per
share of any cash dividends declared by the Board on the outstanding Common
Stock as and when declared during the period beginning on the Date of Grant and
ending, with respect to such PS Unit, on the date on which the Grantee’s right
to receive such portion becomes nonforfeitable. CRC will pay in cash to the
Grantee an amount equal to the Dividend Equivalents credited to the Grantee,
adjusted, if applicable, to reflect the same payment percentage that is used to
determine the payout of the PS Units following certification of the attainment
of the Performance Goal, the CIC Event, or Unscheduled Vesting Date, as the case
may be, as promptly as may be practicable following such certification, CIC
Event, or Unscheduled Vesting Date but, in any event, no later than the 15th day
of the third month following the end of the first taxable year in which the
award is no longer subject to substantial risk of forfeiture.
7.    Adjustments. The number of PS Units covered by these Terms and Conditions
may be adjusted as the Committee determines, pursuant to Section 7.2 of the
Plan, in order to prevent dilution or expansion of the Grantee’s rights under
these Terms and Conditions as a result of events such as stock dividends, stock
splits, or other change in the capital structure of CRC, or any merger,
consolidation, spin-off, liquidation or other corporate transaction or event
having a similar effect. If any such adjustment occurs, the Company will give
the Grantee written notice of the adjustment containing an explanation of the
nature of the adjustment. In addition, the Committee may adjust the Performance
Goal or other features of this award as permitted by Section 5.2.1 of the Plan.
8.    Compensation Recoupment. The Grantee’s receipt of this award is expressly
conditioned on the Grantee’s agreement to the terms and provisions of this
Section, and the Grantee acknowledges that the Grantee would not have received
this award in the absence of such agreement. By accepting this award, the
Grantee acknowledges and agrees that:
(a)    the compensation (or any portion thereof) payable pursuant to this award
and any other award granted to the Grantee under the Plan (whether granted
before, on or after the Date of Grant) shall be subject to recovery, revocation,
recoupment or “clawback” by the Company or any of its Affiliates pursuant to (i)
the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(the “Act”), (ii) any rules or regulations promulgated under the Act or by any
stock exchange on which the Common




4



--------------------------------------------------------------------------------





Stock is listed (collectively, the “Rules”), or (iii) any compensation
recoupment or clawback policies or procedures adopted by the Company or any of
its Affiliates, in each case with respect to clauses (i), (ii) and (iii) above
as such provisions, rules, regulations, policies and procedures may be adopted
and amended from time to time (including with retroactive effect); and
(b)    any other compensation or benefit (or any portion thereof) payable to or
on behalf of the Grantee from the Company or any of its Affiliates (whether
payable before, on or after the Date of Grant, but excluding any compensation or
benefit payable pursuant to an award granted under the Plan) shall be subject to
recovery, revocation, recoupment or clawback by the Company or any of its
Affiliates pursuant to the Act, the Rules or any compensation recoupment or
clawback policies or procedures adopted by the Company or any of its Affiliates
in accordance with the requirements of the Act and the Rules, in each case as
the Act, the Rules and such policies and procedures may be adopted and amended
from time to time (including with retroactive effect).
In addition, the Grantee hereby agrees (on behalf of the Grantee and any other
individual, entity or other person claiming under or through the Grantee) that:
(a) compensation payable pursuant to this award and any other compensation or
benefit payable to or on behalf of the Grantee (whether under the Plan or
otherwise) shall be subject to recovery, revocation, recoupment or clawback as
provided in the preceding provisions of this Section; and (b) the Grantee (or
any such individual, entity or other person) shall not seek indemnification or
contribution from the Company or any of its Affiliates with respect to any
amount so recovered, revoked, recouped or clawed back.


9.    No Employment Contract. Nothing in these Terms and Conditions confers upon
the Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee. Unless otherwise agreed in a writing
signed by the Grantee and an authorized representative of the Company, the
Grantee’s employment with the Company is at will and may be terminated at any
time by the Grantee or the Company. For purposes of these Terms and Conditions,
the Grantee shall be considered to be in the employment of the Company as long
as the Grantee remains an employee of any of the Company, an Affiliate, or a
corporation or other entity or a parent or subsidiary of such corporation or
other entity assuming, or that provides a new award in substitution for, this
award. Without limiting the scope of the preceding sentence, it is expressly
provided that the Grantee shall be considered to have terminated employment with
the Company at the time of the termination of the “Affiliate” status under the
Plan of the entity or other organization that employs the Grantee.
10.    Taxes and Withholding. Regardless of any action the Company takes with
respect to any or all income tax (including U.S. federal, state and local tax
and non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company. The
Grantee further acknowledges




5



--------------------------------------------------------------------------------





that the Company (i) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this
Performance Stock Unit Award, including the grant or vesting of the Performance
Stock Unit Award and the receipt of Dividend Equivalents; and (ii) does not
commit to and is under no obligation to structure the terms of the grant or any
aspect of the Performance Stock Unit Award to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Grantee has become subject to tax in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable event, the Grantee
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee first from the cash payable
pursuant to this Performance Stock Unit Award (including Dividend Equivalents)
and, if not sufficient, second from the Common Stock payable pursuant to this
Performance Stock Unit Award and, if not sufficient, from Grantee’s wages or
other cash compensation. The Grantee shall pay to the Company any amount of
Tax-Related Items that the Company may be required to withhold as a result of
the Grantee’s receipt of this Performance Stock Unit Award that cannot be
satisfied by the means previously described.
11.    Compliance with Law. The Company will make reasonable efforts to comply
with all federal, state and non-U.S. laws applicable to awards of this type.
However, if it is not feasible for the Company to comply with these laws with
respect to the grant or settlement of these awards, then the awards may be
cancelled without any compensation or additional benefits provided to the
Grantee as a result of the cancellation.
12.    Relation to Other Benefits. The benefits received by the Grantee under
these Terms and Conditions will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the Company.
Additionally, this Performance Stock Unit Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses or long-service awards. The grant of this Performance
Stock Unit Award does not create any contractual or other right to receive
future grants of Performance Stock Unit Awards or benefits in lieu of
Performance Stock Unit Awards, even if the Grantee has a history of receiving
Performance Stock Unit Awards or other cash or stock awards.
13.    Amendments. The Plan may be modified, amended, suspended or terminated by
the Board at any time, as provided in the Plan. Any amendment to the Plan will
be deemed to be an amendment to these Terms and Conditions to the extent it is
applicable to these Terms and Conditions; however, except to the extent
necessary to comply with applicable law, no amendment will adversely affect the
rights of the Grantee under these Terms and Conditions in any material respect
without the Grantee’s consent.




6



--------------------------------------------------------------------------------





14.    Severability. If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.
15.    Entire Agreement; Relation to Plan; Interpretation. Except as
specifically provided in this Section, these Terms and Conditions and the
Attachments incorporated in these Terms and Conditions constitute the entire
agreement between the Company and the Grantee with respect to this Performance
Stock Unit Award; provided, however, that the terms of these Terms and
Conditions shall not modify and shall be subject to the terms and conditions of
any employment and/or severance agreement between the Company (or an Affiliate)
and the Grantee in effect as of the date a determination is to be made under
these Terms and Conditions. Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect. These Terms and
Conditions are subject to the terms and conditions of the Plan. In the event of
any inconsistent provisions between these Terms and Conditions and the Plan, the
provisions of the Plan control. Capitalized terms used in these Terms and
Conditions without definitions have the meanings assigned to them in the Plan.
References to Sections and Attachments are to Sections of, and Attachments
incorporated in, these Terms and Conditions unless otherwise noted.
16.    Successors and Assigns. Subject to Sections 2 and 4, the provisions of
these Terms and Conditions shall be for the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
17.    Governing Law. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.
18.    Notices. Any notices or other communications provided for in these Terms
and Conditions shall be sufficient if in writing. In the case of the Grantee,
such notices or communications shall be effectively delivered if hand delivered
to the Grantee at the Grantee’s principal place of employment or if sent by
certified mail, return receipt requested, to the Grantee at the last address the
Grantee has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by certified mail, return
receipt requested, to CRC at its principal executive offices.
19.    Privacy Rights. By accepting this Performance Stock Unit Award, the
Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s Data (as defined below)
by and among, as applicable, the Company and its affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that the Company holds, or may receive from
any agent designated by the Company, certain personal information about the
Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of this Performance Stock Unit Award or any other




7



--------------------------------------------------------------------------------





entitlement to cash or shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan, including complying with applicable tax and
securities laws (“Data”). Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan. These
recipients may be located in the Grantee’s country of residence or elsewhere,
and may have different data privacy laws and protections than the Grantee’s
country of residence. By accepting these Terms and Conditions, the Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes described above. The Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Committee in writing. Refusing or withdrawing consent may affect the Grantee’s
ability to participate in the Plan.
20.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to this Performance Stock
Unit Award granted under the Plan or future awards that may be granted under the
Plan (if any) by electronic means or to request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.
21.    Grantee’s Representations and Releases. By accepting this Performance
Stock Unit Award, the Grantee acknowledges that the Grantee has read these Terms
and Conditions and understands that (i) the grant of this Performance Stock Unit
Award is made voluntarily by CRC in its discretion with no liability on the part
of any of its direct or indirect subsidiaries and that, if the Grantee is not an
employee of CRC, the Grantee is not, and will not be considered, an employee of
CRC, but that the Grantee is a third party (i.e. an employee of a subsidiary) to
whom this Performance Stock Unit Award is granted; (ii) all decisions with
respect to future awards, if any, will be at the sole discretion of CRC; (iii)
the Grantee’s participation in the Plan is voluntary; (iv) this Performance
Stock Unit Award is an extraordinary item that does not constitute a regular and
recurring item of base compensation; (v) the future amount of any payment
pursuant to this Performance Stock Unit Award cannot be predicted and CRC does
not assume liability in the event this Performance Stock Unit Award has no
value; (vi) subject to the terms of any tax equalization agreement between the
Grantee and the entity employing the Grantee, the Grantee will be solely
responsible for the payment or nonpayment of taxes imposed or threatened to be
imposed by any authority of any jurisdiction; and (vii) CRC is not providing any
tax, legal or financial advice with respect to this Performance Stock Unit Award
or the Grantee’s participation in the Plan.
In consideration of the grant of this Performance Stock Unit Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Performance Stock Unit Award or diminution in value of this Performance Stock
Unit Award resulting from termination of the Grantee’s employment by the Company
(for any reason whatsoever) and, to the extent permitted by law, the Grantee
irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to




8



--------------------------------------------------------------------------------





have arisen, then, by accepting this Performance Stock Unit Award, the Grantee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.
22.    Grantee’s Agreement to General Terms of Employment. By accepting this
Performance Stock Unit Award, the Grantee agrees, to the extent not contrary to
applicable law, to the General Terms of Employment set out on Attachment 1,
which is incorporated in these Terms and Conditions by reference.
23.    Imposition of Other Requirements. CRC reserves the right to impose other
requirements on the Grantee’s participation in the Plan and on this Performance
Stock Unit Award, to the extent CRC determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan, and
to require the Grantee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
24.    Compliance with Section 409A of the Code. All amounts payable under these
Terms and Conditions are intended to comply with the “short term deferral”
exception from Section 409A of the U.S. Internal Revenue Code (“Section 409A”)
specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) and shall
be paid within the period necessary to qualify for such exception.
Notwithstanding the foregoing, to the extent that it is determined that the Plan
or this award is subject to Section 409A, these Terms and Conditions shall be
interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the maximum extent possible. In addition, if this
award is subject to Section 409A, then (i) if the Grantee must be treated as a
“specified employee” within the meaning of Section 409A, any payment made on
account of the Grantee’s separation from service (as defined for purposes of
Section 409A) (other than by reason of death) will be made at the time specified
above in these Terms and Conditions or, if later, on the date that is six (6)
months and one (1) day following the date of the Grantee’s separation from
service; (ii) any payment on a Change in Control event will be made only if the
Change in Control also qualifies as a change of control event within the meaning
of Section 409A; and (iii) any determination by the Committee not to accelerate
the award on a Change in Control shall be made only to the extent such
determination is consistent with Section 409A. To the extent that the Committee
determines that the Plan or this award is subject to Section 409A and fails to
comply with the requirements of Section 409A, the Committee reserves the right
(without any obligation to do so) to amend or terminate the Plan and/or amend,
restructure, terminate or replace this award in order to cause this award either
to not be subject to Section 409A or to comply with the applicable provisions of
such section.






9



--------------------------------------------------------------------------------






Attachment 1
GENERAL TERMS OF EMPLOYMENT
A.    Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of CRC, or any of its subsidiaries or other affiliates, or
any of their respective officers, directors, employees or stockholders
(collectively, “CRC Parties”), at any time during or after the Grantee’s
employment by any of them, any trade secrets or confidential information of any
of them (whether generated by them or as a result of any of their business
relationships), including such information as described in CRC’s ethics code and
other corporate policies, without first obtaining the written permission of an
officer of the Company..
B.    At the time of terminating employment with the Company, the Grantee will
deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the CRC Parties (whether generated by
them or as a result of their business relationships), including any copies
(whether in paper or electronic form), that the Grantee has in the Grantee’s
possession or control.
C.    The Grantee will, during the Grantee’s employment by the Company, comply
with the provisions of CRC’s ethics code and other policies.
D.    Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any CRC Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of a CRC officer or (2) that are derogatory, defamatory or
negative. Nothing herein, however, shall prevent Grantee from making a good
faith report or complaint to appropriate governmental authorities. To the
fullest extent permitted by law, Grantee will not interfere with or disrupt any
of the Company’s operations or otherwise take actions intended directly to harm
any of the CRC Parties.
E.    All inventions, developments, designs, improvements, discoveries and ideas
that the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be works-for-hire and become and remain the
property of CRC, its successors and assigns.
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of




10



--------------------------------------------------------------------------------





conception or reduction to practice of the invention, (1) to the business of the
employer or (2) to the employer’s actual or demonstrably anticipated research or
development, or (b) result from any work performed by the employee for the
employer.
F.    The Grantee has executed a Mutual Agreement to Arbitrate with the Company.
G.    The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the Grantee.
The Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Performance Stock Unit Award
granted pursuant to these Terms and Conditions and termination of employment.








11



--------------------------------------------------------------------------------






Attachment 2
PERFORMANCE PAYOUT FACTOR
The Performance Payout Factor shall be determined by the following formula:
(TSR Performance Factor + VCI Performance Factor) / 2


TSR Performance Factor


Relative TSR Percentile Rank (1)
TSR Performance Factor (2) (3)
90th or higher
200%
50th
100%
25th
50%
Less than 25th
0%



(1) Relative TSR Percentile Rank shall be calculated based on the Total
Shareholder Return for CRC as compared to the Peer Companies for the applicable
Performance Period. Total Shareholder Return shall be calculated for each Peer
Company, assuming reinvestment of all dividends, using the average of its last
reported sale price per share of common stock on the New York Stock Exchange -
Composite Transactions for the trading days during the 30 calendar day period
immediately preceding and excluding the first day of the Performance Period and
the average of its last reported sale price per share of common stock on the New
York Stock Exchange - Composite Transactions for the trading days during the 30
calendar day period ending with and including the last day of the applicable
Performance Period.
(2) TSR Performance Factor shall be linearly interpolated between indicated
values for Relative TSR Percentile Rank between values indicated in table.
(3) TSR Performance Factor shall not exceed 100%, regardless of the Relative TSR
Percentile Rank, if CRC’s Total Shareholder Return for the applicable
Performance Period is negative.


VCI Performance Factor
The VCI Performance Factor shall be determined according to the following scale:
Cumulative Value Creation Index (1)
VCI Performance Factor (2)
1.6 or greater
200%
1.4
100%
1.2
50%
Less than 1.2
0%







12



--------------------------------------------------------------------------------





(1) Cumulative Value Creation Index shall be calculated as the weighted average
of the Value Creation Index results for calendar years 2020, 2021, and 2022,
weighted based on discounted capital invested each year.  Value Creation Index
is a ratio that measures the present value of the future cash flows
from all development (new drills and capital workovers) in each plan year per
discounted dollar of investment, calculated as A divided by B where “A” is the
discounted expected future cash flows and “B” is the discounted capital invested
for the plan year, excluding JV partner funding. 
The discounted expected future cash flows of the investments are calculated by
taking CRC’s share of future revenues minus production costs and production
taxes but before any general and administrative charges, interest
expense, income taxes and other corporate payments. The future cash flow
calculations will be based on the SEC price for each respective year and include
impacts of hedges placed within the calendar year.  Discounting shall be at 10%
(consistent with SEC requirements).  Except as otherwise stated, all values
shall be determined consistently with SEC regulations.
(2) VCI Performance Factor shall be linearly interpolated between indicated
values for Cumulative Value Creation Index results between values indicated in
table.








13

